Name: Commission Regulation (EEC) No 75/82 of 14 January 1982 making the importation into Benelux and Ireland of certain textile products originating in Taiwan subject to quantitative limits
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 10/10 Official Journal of the European Communities 15. 1 . 82 COMMISSION REGULATION (EEC) No 75/82 of 14 January 1982 making the importation into Benelux and Ireland of certain textile products originating in Taiwan subject to quantitative limits products in categories 68 and 72 originating in Taiwan, HAS ADOPTED THIS REGULATION : Article 1 During the years 1981 and 1982, the importation into Ireland of under garments (category 68) and into Benelux and Ireland of outer garments (category 72) originating in Taiwan shall be subject to the quantita ­ tive limits indicated in the Annex . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3020/77 of 30 December 1977 on the arrangements for imports of certain textile products originating in Taiwan ('), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 255/78 of 7 February 1978 maintaining the arrangements for imports into the Community of textile products origi ­ nating in Taiwan (2), Whereas Commission Regulation (EEC) No 3020/77 established autonomous arrangements for imports of textiles originating in Taiwan ; whereas Article 3 of that Regulation lays down the conditions for the establishment of further quantitative limits ; Whereas imports into Ireland of knitted or crocheted under garments (category 68) and into Benelux and Ireland of knitted or crocheted outer garments (cate ­ gory 72), originating in Taiwan, have considerably exceeded the threshold indicated in that Article ; Whereas it is necessary therefore to establish quantita ­ tive limits for the years 1981 and 1982 on imports of Article 2 The provisions of Regulation (EEC) No 3020/77, and in particular those concerning the administration of quantitative limits, shall apply to the quantitative limits established by this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 January 1982. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 357, 31 . 12 . 1977, p . 51 . O OJ No L 39, 9 . 2 . 1978 , p . 1 . 15 . 1 . 82 Official Journal of the European Communities No L 10/ 11 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description MemberStates Units Quantitative limits from 1 January to 31 December 1981 1982 68 60.04 AI II a) b) c) III a) b) c) d) 60.04-02 ; 03 ;04 ; 06 ; 07 ; 08 ; 10 ; 11 ; 12 ; 14 Under garments, knitted or crocheted, not elastic or rub ­ berized : A. Babies' garments ; girls ' garments up to and includ ­ ing commercial size 86 : Babies' under garments of knitted or crocheted fabrics, not elastic or rubberized IRL tonnes 4 4-2 72 60.05 A II b) 2 60.06 BÃ ­ 60.05-11 ; 13 ; 15 60.06-91 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Knitted or crocheted fabric and articles thereof, elastic or rub ­ berized (including elastic knee ­ caps and elastic stockings) : B. Other : Knitted swimwear BNL IRL 1 000 pieces 200 10 212 11